Exhibit 10.1

HANGER ORTHOPEDIC GROUP, INC.

Non-Qualified Stock Option Agreement

        THIS AGREEMENT is made as of _________, 2005, by and between HANGER
ORTHOPEDIC GROUP, INC., a Delaware corporation (the "Company"), and
______________ (the "Optionee").

W I T N E S S E T H:

        WHEREAS, the Company desires to grant to Optionee a non-qualified stock
option under the Company’s 2002 Stock Option Plan to purchase _______ shares of
the Company’s common stock, par value $.01 per share (the “Common Stock”), in
consideration for Optionee’s service to the Company.

        NOW, THEREFORE, the parties hereto, intending to be legally bound, do
agree as follows:

    1.        Grant of Option. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Optionee the right and option to
purchase from the Company all or part of an aggregate of _______ shares of
Common Stock. This option is not intended to constitute an incentive stock
option within the meaning of Section 422A of the Internal Revenue Code of 1986,
as amended (the “Code”).

    2.        Option Price and Time of Exercise. The per-share purchase price at
which the shares subject to option hereunder may be purchased by Optionee
pursuant to the exercise of this option shall be $____, which price equals the
closing sale price per share of the Common Stock on the New York Stock Exchange
on ________, 2005, the date prior to the grant date of this option. Optionee’s
right to exercise this option shall vest as to 25% of the shares of Common Stock
underlying the option at the end of each of the first four years following the
grant date. The right to exercise the option shall be cumulative to the extent
not theretofore exercised. The right to exercise the option shall in all events
expire, except as provided in Paragraph 5 below, after the day preceding the
tenth anniversary hereof (the “Grant Expiration Date”).

    3.        Method of Exercise and Payment for Shares. This option shall be
exercised by written notice directed to the Company or it’s designated
representative at its principal office, specifying the number of shares to be
acquired upon such exercise and indicating whether the exercise is being paid
for (i) in cash, (ii) in shares of Common Stock already owned by Optionee and
valued at their fair market value on the date of exercise of the option, or
(iii) by a combination of (i) and/or (ii) above. The grant price shall be
delivered to the Company together with such written notice of exercise by the
Optionee.

    4.        Non-transferability. This option is not transferable by Optionee
except as otherwise provided in Paragraph 5 below, and during Optionee’s
lifetime is exercisable only by Optionee.

    5.        Exercise After Death or Termination of Service to the Company. In
the event Optionee dies before the expiration of this option, Optionee’s estate,
or the person or persons to whom his rights under this option shall pass by will
or the laws of descent and distribution, may exercise this option, to the extent
exercisable at the date of death, at any time within ninety (90) days following
Optionee’s death (but in any event before the Grant Expiration Date). In the
event that the Optionee becomes permanently and totally disabled (as determined
under the terms of the Company’s long term disability plan), the Optionee may
exercise this option, to the extent exercisable on the date of such
determination, at any time within ninety (90) days following this determination
(but in any event before the Grant Expiration Date). In the event Optionee
ceases to be employed by the Company or a subsidiary of the Company by reason of
termination of employment other than for cause or other than for the voluntary
termination of employment by Optionee, before the Grant Expiration Date, the
Optionee may exercise this option, to the extent exercisable on the date of such
termination of employment, at any time within thirty (30) days following the
date of such termination of employment (but in any event before the Grant
Expiration Date). If Optionee’s employment is otherwise terminated for cause or
the voluntary termination of employment by Optionee, this option shall
immediately terminate on the date of such termination of employment.

--------------------------------------------------------------------------------

    6.        Adjustments.

    (a)                     Adjustments by Stock Split, Stock Dividend, Etc. If
the Company shall at any time increase or decrease the number of its outstanding
shares of Common Stock, or change in any way the rights and privileges of such
shares, by means of the payment of a Common Stock dividend or the making of any
other distribution upon such shares payable in Common Stock, or through a Common
Stock split or subdivision of shares, or a consolidation or combination of
shares, or through a reclassification or recapitalization involving the Common
Stock, then the numbers, rights and privileges of the shares of Common Stock
underlying the option granted hereunder shall be increased, decreased or changed
in like manner as if they had been issued and outstanding, fully paid and
nonassessable at the time of such occurrence.


    (b)              Apportionment of Price. Upon any occurrence described in
the preceding subsection (a) of this Section 6, the total option price hereunder
shall remain unchanged but shall be apportioned ratably over the increased or
decreased number or changed kinds of securities or other property subject to
this option.


    (c)              Rights to Subscribe. If the Company shall at any time grant
to the holders of its Common Stock rights to subscribe prorata for additional
shares thereof or for any other securities of the Company or of any other
corporation, there shall be added to the number of shares underlying this option
the Common Stock or other securities which the Optionee would have been entitled
to subscribe for if immediately prior to such grant the Optionee had exercised
his entire option, and the option price shall be increased by the amount which
would have been payable by the Optionee for such Common Stock or other
securities.


    (d)              Determination by the Company. Adjustments under this
Section 6 shall be made by the Company, whose determinations with regard thereto
shall be final and binding. No fractional shares of Common Stock shall be issued
on account of any such adjustment.


    7.        Merger or Consolidation.

    (a)              Effect of Transaction. Upon the occurrence of any of the
following events, if the notice required by Section 7(b) hereof shall have first
been given, the option granted hereunder shall automatically terminate and be of
no further force and effect whatsoever, without the necessity for any additional
notice or other action by the Company: (i) the merger, consolidation or
liquidation of the Company or the acquisition of its assets or stock pursuant to
a nontaxable reorganization, unless the surviving or acquiring corporation, as
the case may be, shall assume all outstanding options of the Company or
substitute new options for them pursuant to Section 425(a) of the Code; (ii) the
dissolution or liquidation of the Company; (iii) the appointment of a receiver
for all or substantially all of the Company’s assets or business; (iv) the
appointment of a trustee for the Company after a petition has been filed for the
Company’s reorganization under applicable statutes; or (v) the sale, lease or
exchange of all or substantially all of the Company’s assets and business.


2

--------------------------------------------------------------------------------

    (b)              Notice of Such Occurrences. At least 30 days’ prior written
notice of any event described in Section 7(a) hereof, except the transactions
described in subsections 7(a)(iii) and (iv) as to which no notice shall be
required, shall be given by the Company to Optionee. If Optionee is so notified,
he may exercise all or a portion of the vested but previously unexercised
portion of this option at any time before the occurrence of the event requiring
the giving of notice. Such notice shall be deemed to have been given when
delivered personally to Optionee or when mailed to Optionee by registered or
certified mail, postage prepaid, at Optionee’s last address known to the
Company.


    8.        Binding Effect, Entire Agreement. Subject to the limitations
stated above, this Agreement shall be binding upon and inure to the benefit of
the personal representatives of Optionee and the successors of the Company. This
Agreement constitutes the entire agreement between the parties and cannot be
altered, modified, or changed in any way unless made in writing and signed by
the party against whom such alteration, modification, or change is asserted.
This Agreement shall be governed by the laws of the State of Delaware.

        All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Optionee, who has set
his hand hereto by his electronic submission of this Agreement.

3